     Case 3:20-cr-01586-GPC Document 63 Filed 02/12/21 PageID.126 Page 1 of 5



     ROBERT S. BREWER, JR.
 1
     United States Attorney
 2   NICHOLAS J. HERNANDEZ
 3   Assistant United States Attorney
     New York Bar No.: 5185277
 4   880 Front Street, Room 6293
 5   San Diego, CA 92101
     Telephone: (619) 546-6029
 6   nicholas.hernandez@usdoj.gov
 7                             UNITED STATES DISTRICT COURT
 8                        SOUTHERN DISTRICT OF CALIFORNIA
 9    UNITED STATES OF AMERICA,                   Case No.: 20-cr-1586-GPC
10                Plaintiff,                      UNITED STATES’ RESPONSE IN
                                                  OPPOSITION TO DEFENDANT’S
11          v.                                    MOTION AT ECF NO. 58
12    ASHLEY SUSAN MAHER,
13                 Defendant.
14
           The order of detention made by the Magistrate Judge should remain. Defendant
15
     previously appealed the bond conditions in this case and even with this Court’s
16
     modification, failed to maintain contact with Pre-Trial Services as directed. In September
17
     2020, Pretrial Services submitted a Petition for a Warrant and this Court subsequently
18
     issued a warrant for Defendant’s arrest. ECF No. 31. Defendant’s non-compliance while
19
     on bond itself is sufficient grounds to maintain the current order of detention. Even more,
20
     Defendant’s proposed surety has concerning criminal history and the United States will not
21
     approve the proposed surety.
22
     //
23
     //
24
     //
25
     //
26
     //
27
     //
28
     //

30
     Case 3:20-cr-01586-GPC Document 63 Filed 02/12/21 PageID.127 Page 2 of 5




 1                                               I
 2                                      BACKGROUND
 3         On May 12, 2020, Ashley Susan Maher (“Defendant”) entered the United States
 4 from Mexico at the San Ysidro, California Port of Entry in the vehicle lanes. Defendant
 5 was the driver and sole occupant of black 2017 Honda CRV with California license plates.
 6 At pre-primary inspection, Defendant provided two negative customs declarations to
 7 Customs and Border Protection Officers (“CBPO”) but was referred to secondary because
 8 of a computer-generated alert on the vehicle. In secondary inspection, a narcotic dog alerted
 9 to the floor of the vehicle and upon further inspection, an aftermarket compartment built
10 into the vehicle floor was discovered. Upon removing the bolts holding down the front
11 seats, CBPOs discovered multiple plastic wrapped packages. In total, 105 plastic wrapped
12 packages were recovered from the aftermarket compartment and tested positive for
13 characteristics of methamphetamine. The total net weight of the methamphetamine was
14 43.72 kilograms (96.38 pounds). Defendant was subsequently given a Notice to Appear
15 on August 4, 2020.
16         On August 4, 2020, Defendant made her initial appearance. The United States
17 requested a personal appearance bond in the amount of $20,000 in light of Defendant’s
18 criminal history. This Court set bond in the amount of $20,000 secured by the signature of
19 one financially responsible adult and a cash deposit of $1,000. ECF No. 12.
20         On August 20, 2020, Defendant filed a motion to modify the conditions of release
21 and requested a $10,000 unsecured, personal appearance bond and the requirement that
22 Defendant participate in a San Diego residential drug treatment program. The United States
23 filed its response at ECF No. 19 and Magistrate Judge Daniel E. Butcher denied
24 Defendant’s motion, agreeing with the United States that a $10,000 unsecured personal
25 appearance bond was insufficient. ECF No. 21 at 1. The Defendant appealed that finding
26 and this Court subsequently set conditions of release in according with Defendant’s
27 request. ECF No. 27. Thereafter, this Court issued a pretrial warrant on September 23,
28 2020 when Defendant failed to make contact with pretrial services as direct. ECF No. 31.
                                                 2

30
     Case 3:20-cr-01586-GPC Document 63 Filed 02/12/21 PageID.128 Page 3 of 5




 1 At the subsequent November 18 hearing, the warrant was recalled and Defendant was
 2 ordered to self-surrender by November 30. That self-surrender date was extended to
 3 January 4, 2021 and when Defendant did not surrender by that date, a second arrest warrant
 4 was issued by this Court. ECF No. 46. Defendant eventually self-surrendered on January
 5 14, 2021 and at the Bond Revocation hearing held on January 28, 2021, Defendant was
 6 ordered detained. ECF No. 56. Defendant appealed that order and this response follows.
 7                                               II
 8                                      APPLICABLE LAW
 9         A district judge reviews de novo a magistrate judge’s decision to detain the
10 defendant. United States v. Koenig, 912 F.2d 1190 (9th Cir. 1990). Under Koenig, a district
11 judge is to make his or her own de novo determination of facts without deference to the
12 magistrate judge's ultimate conclusion. However, “the district court is not required to start
13 over in every case, and proceed as if the magistrate's decision and findings did not
14 exist.” Id. at 1193..
15         “[I]n assessing a motion to detain a defendant pending trial, a district court must
16 conduct an individualized evaluation that is guided by the factors articulated” in 18 U.S.C.
17 § 3142(g). United States v. Diaz-Hernandez, 943 F.3d 1196, 1199 (9th Cir. 2019). That
18 statute lists the “the nature and circumstances of the offense,” “the weight of the evidence,”
19 “the history and characteristics” of the defendant, and “the nature and seriousness of the
20 danger to any person or the community that would be posed by the person’s release. 18
21 U.S.C. § 3142(g).
22                                                III
23                                          ARGUMENT
24         The Magistrate Judge was right to order Defendant detained. Because the factors
25 identified in § 3142(g) supports detention, this Court should deny Defendant’s motion.
26         A.    Nature and Circumstances of Offense
27         The first factor supports detention in this case. Defendant is charged with importing
28 methamphetamine into the United States in violation of 21 U.S.C. §§ 952 and 960. ECF
                                                  3

30
     Case 3:20-cr-01586-GPC Document 63 Filed 02/12/21 PageID.129 Page 4 of 5




 1 No. 1. Because of the quantity of methamphetamine involved in the offense, Defendant
 2 currently faces a statutory maximum of life in prison. See 21 U.S.C. § 952(b)(1).
 3         The charged offense and the severity of its potential punishment establishes two
 4 points. First, it creates a presumption that “no condition or combination of conditions will
 5 reasonably assure” Defendant’s presence as required. 18 U.S.C. § 3142(e)(3) (emphasis
 6 added). Second, the severity of the potential punishment supports detention in this case.
 7 See United States v. Santos-Flores, 794 F.3d 1088, 1092 (9th Cir. 2015) (affirming
 8 detention order in part because of “the severity of the potential punishment”). The first
 9 factor supports detention in this case.
10         B.    Weight of the Evidence
11         The weight of the evidence in this case is strong: Defendant was the driver and sole
12 occupant of a vehicle containing more than 96 pounds of methamphetamine secreted within
13 an aftermarket compartment. This second factor supports detention.
14         C.    History and Characteristics of Defendant
15         The third § 3142(g) factor also supports the order of detention. In analyzing “the
16 history and characteristics” of a defendant under § 3142(g)(3), courts are to consider,
17 among other things, “past conduct, history relating to drug or alcohol abuse, criminal
18 history, and record concerning appearance at court proceedings.” Defendant has a
19 conviction for unlawful use of a controlled substance. The sentence—30 days’ custody
20 and 24 months’ probation—makes it a three-point offense and puts Defendant, at
21 minimum, in Criminal History Category II under the Sentencing Guidelines. Even more,
22 since the initial bond conditions set in September of 2020, Defendant was non-compliant
23 with the order of conditions premised on her release—those being to maintain contact with
24 pretrial services. Bench warrants were ordered, and while recalled, Defendant’s record of
25 non-compliance with court orders while on pretrial release favors detention.
26         D.    Proposed Surety
27         Defendant’s proposed surety has concerning criminal history which was discovered
28 after running that individual’s criminal history and the United States will not approve the
                                                 4

30
     Case 3:20-cr-01586-GPC Document 63 Filed 02/12/21 PageID.130 Page 5 of 5




 1 surety indicated in the proposed bond. See Exhibit 1 (filed under seal). Therefore, even if
 2 this Court orders bond set for Defendant, Defendant’s proposed bond will not be approved
 3 by the United States Attorney’s Office.
 4                                              IV
 5                                       CONCLUSION
 6         The Magistrate Judge properly ordered Defendant to remain in custody during the
 7 pendency of this case after considering Defendant’s history of compliance during her
 8 pretrial release. Therefore, because the § 3142(g) factors support detention, and because
 9 the proposed surety has criminal history preventing the bond from being approved by the
10 United States Attorney’s Office, the United States respectfully requests that this Court deny
11 Defendant’s motion.
12
           DATED: February 12, 2021               Respectfully submitted,
13
                                                  ROBERT S. BREWER, JR.
14                                                United States Attorney
15
                                                  /s/ Nicholas J. Hernandez
16                                                NICHOLAS J. HERNANDEZ
                                                  Assistant U.S. Attorney
17
18
19
20
21
22
23
24
25
26
27
28
                                                 5

30
